Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-17 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of: The application is a CON of 16/846,694 filed 04/13/2020 now PAT 10986671 and the application is a CON of PCT/CN2017/111159 filed 11/15/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/23/2021, 9/1/2021, 12/27/2021 and 1/3/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of parent U.S. Patent No. US 10, 986, 671 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of the instant application merely broadens the scope of the claims 1-17 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-17 of this instant application is therefore an obvious variant thereof.
Instant Application 17209931
Patent 10,986,671  
1. A method for new radio (NR) comprising: receiving, by a network device, a channel quality measurement report sent by a terminal device; determining one uplink carrier from at least two uplink carriers to be used by the terminal device for non-contention random access; wherein the channel quality measurement report comprises: a reference signal received power (RSRP) of a cell, or a reference signal received quality (RSRQ) of the cell, the cell comprising a non-supplementary 

2. The method of claim 1 further comprising, prior to generating the indication information: determining, by the network device, the priority information corresponding to the resource of the non-supplementary uplink carrier or the priority information corresponding to the resource of the supplementary uplink carrier according to: processing a load of the non-supplementary uplink carrier, processing a load of the supplementary uplink carrier, processing a load status of a physical random access channel (PRACH) resource of the non-supplementary uplink carrier, or processing a load status of a PRACH resource of the supplementary uplink carrier.
2. The method of claim 1 further comprising, prior to generating the indication information: determining, by the network device, the priority information corresponding to the resource of the non-supplementary uplink carrier or the priority information corresponding to the resource of the supplementary uplink carrier according to at least one or more of the following information: processing a load of the non-supplementary uplink carrier, processing a load of the supplementary uplink carrier, processing a load status of a physical random access channel (PRACH) resource of the non-supplementary uplink carrier, or processing a load status of a PRACH resource of the supplementary uplink carrier.
3. The method of claim 1, wherein a resource of the one of at least two uplink carriers that is used by the terminal device to perform non-contention random access comprises: identification information of a preamble and a physical random access channel (PRACH) resource for sending the preamble.
3. The method of claim 1, wherein a resource of the one of at least two uplink carriers that is used by the terminal device to perform non-contention random access comprises: identification information of a preamble and a physical random access channel (PRACH) resource for sending the preamble.
4. The method of claim 1, wherein the sending of the indication information to the terminal 

5. The method of claim 1, wherein the sending of the indication information to the terminal device comprises: sending, by the network device, a physical downlink control channel (PDCCH) order to the terminal device, wherein the PDCCH order comprises the indication information.
5. The method of claim 1, wherein the sending of the indication information to the terminal device comprises: sending, by the network device, a physical downlink control channel (PDCCH) order to the terminal device, wherein the PDCCH order comprises the indication information.
6. A method for new radio (NR) comprising: sending, by a terminal device, a channel quality measurement report to a network device; and wherein the channel quality measurement report comprises: a reference signal received power (RSRP) of a cell or a reference signal received quality (RSRQ) of the cell, the cell comprising non-supplementary uplink carrier and a supplementary uplink carrier; receiving, by the terminal device, indication information sent by the network device, wherein the indication information is configured to indicate one of at least two uplink carriers that is used by the terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and the supplementary uplink carrier; and performing, by the terminal device, random access according to the indication information, wherein the indication information comprises: identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier.
6. A method for new radio (NR) comprising: receiving, by a terminal device, indication information sent by a network device, wherein the indication information is configured to indicate one of at least two uplink carriers that is used by the terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and performing, by the terminal device, random access according to the indication information, wherein the indication information comprises: identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and priority information corresponding to a resource of a non-supplementary uplink carrier of the at least two uplink carriers or priority information corresponding to a resource of a supplementary uplink carrier of the at least two uplink carriers; wherein before receiving the indication information sent by the network device, the method further comprises: sending, by the terminal device, a channel quality measurement report to the network device; and wherein the channel quality measurement report comprises: one or more of a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a first cell, the first cell corresponding to the non-supplementary uplink carrier; and one or more of an RSRP or an RSRQ of a second cell, the second cell corresponding to the supplementary uplink carrier.
7. The method of claim 6, wherein a resource of the one of at least two uplink carriers that is used by the terminal device to perform non-contention random access comprises: 

8. The method of claim 6, wherein the receiving of the indication information sent by the network device comprises: receiving, by the terminal device, a radio resource control (RRC) signaling sent by the network device, the RRC signaling comprising the indication information.
8. The method of claim 6, wherein the receiving of the indication information sent by the network device comprises: receiving, by the terminal device, a radio resource control (RRC) signaling sent by the network device, the RRC signaling comprising the indication information.
9. The method of claim 6, wherein the receiving, by the terminal device, the indication information sent by the network device comprises: receiving, by the terminal device, a physical downlink control channel (PDCCH) order sent by the network device, the PDCCH order comprising the indication information.
9. The method of claim 6, wherein the receiving, by the terminal device, indication information sent by the network device comprises: receiving, by the terminal device, a physical downlink control channel (PDCCH) order sent by the network device, the PDCCH order comprising the indication information.
10. A network device for new radio (NR) comprising: a processor including: a generating unit configured to generate indication information, the indication information indicating one of at least two uplink carriers that is used by a terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and a transceiver configured to send the indication information to the terminal device, wherein the transceiver is further configured to: before the indication information is generated, receive a channel quality measurement report sent by the terminal device; and determine one uplink carrier from the at least two uplink carriers to be used by the terminal device for non-contention random access; wherein the channel quality measurement report comprises: a reference signal received power (RSRP) of a cell or a reference signal received quality (RSRQ) of the cell, the cell comprising a non-supplementary uplink carrier and the supplementary uplink carrier, and wherein the indication information comprises: identification information of the non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier.
10. A network device for new radio (NR) comprising: a processor including: a generating unit configured to generate indication information, the indication information indicating one of at least two uplink carriers that is used by a terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and a transceiver configured to send the indication information to the terminal device, wherein the indication information comprises: identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and priority information corresponding to a resource of a non-supplementary uplink carrier of the at least two uplink carriers or priority information corresponding to a resource of a supplementary uplink carrier of the at least two uplink carriers; wherein the transceiver is further configured to: before the indication information is generated, receive a channel quality measurement report sent by the terminal device; and determine, one from the at least two uplink carriers to be used by the terminal device for non- contention random access; and wherein the channel quality measurement report comprises: one or more a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a first cell, the first cell corresponding to the non-supplementary uplink carrier; and one or more of an RSRP or RSRQ of a second cell, the 
11. The network device of claim 10, wherein a resource of the one of at least two uplink carriers that is used by the terminal device to perform non-contentional random access comprises: identification information of a preamble and a physical random access channel (PRACH) resource for sending the preamble.
11. The network device of claim 10, wherein a resource of the one of at least two uplink carriers that is used by the terminal device to perform non-contentional random access comprises: identification information of a preamble and a physical random access channel (PRACH) resource for sending the preamble.
12. The network device of claim 10, wherein the transceiver is configured to: send a radio resource control (RRC) signaling to the terminal device, the RRC signaling comprising the indication information.
12. The network device of claim 10, wherein the transceiver is configured to: send a radio resource control (RRC) signaling to the terminal device, the RRC signaling comprising the indication information.
13. The network device of claim 10, wherein the transceiver is configured to: send a physical downlink control channel (PDCCH) order to the terminal device, wherein the PDCCH order comprises the indication information.
13. The network device of claim 10, wherein the transceiver is configured to: send a physical downlink control channel (PDCCH) order to the terminal device, wherein the PDCCH order comprises the indication information.
14. A terminal device for new radio (NR) comprising: a transceiver configured to send a channel quality measurement report to a network device, so that the network device generates indication information according to the channel quality measurement report; and wherein the channel quality measurement report comprises: a reference signal received power (RSRP) of a cell or a reference signal received quality (RSRQ) of the cell, the cell comprising a non-supplementary uplink carrier and a supplementary uplink carrier, wherein the transceiver is further configured to: receive indication information sent by the network device, the indication information indicating one of at least two uplink carriers that is used by the terminal device to perform non-contention random access, and wherein the at least two uplink carriers at least comprise an uplink carrier and the supplementary uplink carrier; and a processor configured to perform random access according to the indication information, wherein the indication information comprises: identification information of the non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier.
14. A terminal device for new radio (NR) comprising: a transceiver configured to receive indication information sent by a network device, the indication information indicating one of at least two uplink carriers that is used by the terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier; and a processor configured to perform random access according to the indication information, wherein the indication information comprises: identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier; and priority information corresponding to a resource of a non-supplementary uplink carrier of the at least two uplink carriers or priority information corresponding to a resource of a supplementary uplink carrier of the at least two uplink carriers wherein the transceiver is further configured to: before the indication information sent by the network device is received, send a channel quality measurement report to the network device, so that the network device generates the indication information according to the channel quality measurement report; and wherein the channel quality measurement report comprises: one or more of a reference signal 
15. The terminal device of claim 14, wherein a resource of the one of at least two uplink carriers that is used by a terminal device to perform non-contention random access comprises: identification information of a preamble and a physical random access channel (PRACH) resource for sending the preamble.
15. The terminal device of claim 14, wherein a resource of the one of at least two uplink carriers that is used by a terminal device to perform non-contention random access comprises: identification information of a preamble and a physical random access channel (PRACH) resource for sending the preamble.
16. The terminal device of claim 14, wherein the transceiver is configured to: receive a radio resource control (RRC) signaling sent by the network device, the RRC signaling comprising the indication information.
16. The terminal device of claim 14, wherein the transceiver is configured to: receive a radio resource control (RRC) signaling sent by the network device, the RRC signaling comprising the indication information.
17. The terminal of claim 14, wherein the transceiver is configured to: receive a physical downlink control channel (PDCCH) order sent by the network device, wherein the PDCCH order comprises the indication information.
17. The terminal of claim 14, wherein the transceiver is configured to: receive a physical downlink control channel (PDCCH) order sent by the network device, wherein the PDCCH order comprises the indication information.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-17 of the instant application merely broaden the scope of the claims 1-17 of 10, 986, 671.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.




Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US Pub. No.:2012/0188961), in view of CN (CN103209441A, IDS submitted 4/13/2020), and further in view of Liu et al (US Pub. No.:2020/0178316).

As per claim 1, Suzuki disclose A method for new radio (NR) comprising: 
receiving, by a network device, a channel quality measurement report sent by a terminal device (see para. 0116, 0137, the reception processing unit 205 generates channel quality information based on a received quality of the detected downlink reference signal, etc., and outputs it to the higher layer processing unit 201 and the transmission processing unit 209, receiving a channel quality report and notified the mobile station apparatus 1 by the base station apparatus 3 the Uplink grant, one from the at least two uplink carriers);


Suzuki however does not explicitly disclose generating, by the network device, indication information, wherein the indication information is configured to indicate one of the at least two uplink carriers that is used by the terminal device to perform non- contention random access, and wherein the at least two uplink carriers at least comprise an uplink carrier and the supplementary uplink carrier; and sending, by the network device, the indication information to the terminal device, wherein the indication information comprises: identification information of the non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier, or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier.

CN however disclose generating, by the network device, indication information(see Fig.1-4, para. 10-14, 35-38, page 26, When the network-side device determines that the MTC terminal needs to transfer the working frequency, it can send a PDCCH order carrying the transfer frequency information to the MTC terminal, and instruct the MTC terminal to initiate a non-contentious random access process at the target frequency, where the random access Incoming PRACH {Physical Random Access Channel) resources and Preamble (preamble) information can be carried in the PDCCH order), wherein the indication information 
wherein the at least two uplink carriers at least comprise an uplink carrier and the supplementary uplink carrier (see Fig.1-4, para. 10-14, 35-38, page 27, for uplink multi-frequency data transmission, configure multiple frequency points for the transmission of control signaling. The control information of each frequency point separately schedules the data transmission resources on this frequency point or other frequency points, and the network side device instructs the terminal device to perform the frequency of data transmission through signaling, see also page 29); and 
sending, by the network device, the indication information to the terminal device (see Fig.1-4, para. 10-14, 35-38, pages 26-27, when the network-side device determines that the MTC terminal needs to transfer the working frequency, the network device send {sending} a PDCCH order carrying the transfer frequency information to the MTC terminal, and instruct the MTC terminal to initiate a non-contentious random access process at the target frequency, the indication information to the terminal device, see also page 29).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of generating, by the network device, indication information, wherein the indication information is configured to indicate one of the at least two uplink carriers that is used by the terminal device to perform non- contention random access, and wherein the at least two uplink carriers at least comprise an uplink carrier and the supplementary uplink carrier; and sending, by the network device, the indication information to the terminal device, wherein the indication information comprises: identification information of the non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier, or identification information of the 
frequency points in the data area of  a communication network system downlink system bandwidth or the uplink system bandwidth, and instructs the terminal device to transmit data at a frequency point through 
instruction  signaling,  so that the terminal  device  The  frequency  point  for  data  transmission  is determined   according  to   the  received  instruction  signaling,   which  solves  the  problem   of
insufficient capacity of a single small bandwidth frequency point, see CN, pages 20-21.

The combination of Suzuki and CN however does not explicitly disclose wherein the indication information comprises: identification information of the non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier, or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier.

Liu however disclose A method for new radio (NR)  (see para. 0003, 0004, a 5th generation ( 5G) mobile communications system defines a scenario in which Long Term Evolution (LTE) and new radio (NR) coexist. When LTE and NR coexist, in addition to an NR resource, an NR terminal device may also use an uplink carrier in an LTE frequency division duplex (FDD) carrier pair. For NR, a shared uplink carrier in the LTE FDD carrier pair may also be referred to as a supplementary uplink (SUL) resource of NR) comprising: generating, by a network device, indication information, wherein the indication information is configured to indicate one of at least two uplink carriers that is used by a terminal device to perform non-contention random access, wherein the at least two uplink carriers at least comprise an uplink carrier and a supplementary uplink carrier (see Fig.1, Fig.2,  para. 0018-0023, 0084-0088, S201. a network device sends a broadcast message, where the broadcast message is used to configure an NR uplink resource and an SUL resource, and the NR uplink resource and the SUL resource are used to send a random access preamble, also the terminal device needs to perform random access, and different from the random access during initial access to the cell, the random access in the foregoing three cases is non-
	wherein the indication information comprises at least one of: identification information of a non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier; or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier (see Fig.2, para. 0079, 0083-0085, a network device sends a broadcast message, where the broadcast message is used to configure an NR uplink resource and an SUL resource, and the NR uplink resource and the SUL resource are used to send a random access preamble,  the broadcast message includes a time domain parameter, a frequency domain parameter, see also para. 0004, 0007, when LTE and NR coexist, in addition to an NR resource, an NR terminal device may also use an uplink carrier in an LTE frequency division duplex (FDD) carrier pair,  for NR, a shared uplink carrier in the LTE FDD carrier pair may also be referred to as a supplementary uplink (SUL) resource of NR, and the first resource is, for example, an NR uplink resource. The second resource is, for example, an SUL resource. Any information that can be used to indicate the NR uplink resource or the SUL resource and any information that can be used to indicate the first random access preamble may be referred to as the first information).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an indication information comprises: identification information of the non-supplementary uplink carrier and information for indicating a resource of the non-supplementary uplink carrier, or identification information of the supplementary uplink carrier and information for indicating a resource of the supplementary uplink carrier, as taught by Liu, in the system of Suzuki and CN, so as to provide a method for sending a random access preamble, a method for receiving a random access preamble, and an apparatus, to resolve a problem of how a terminal 

As per claim 3, the combination of Suzuki, CN and Liu disclose the method of claim 1.

Liu further disclose wherein a resource of the one of at least two uplink carriers that is used by the terminal device to perform non-contention random access comprises: identification information of a preamble and a physical random access channel (PRACH) resource for sending the preamble (see para. 0082, 0086- 0092, the terminal device performs random access based on a unique random access preamble allocated by the network device, the network device configure the NR uplink resource and the SUL resource by using a first broadcast message and a second broadcast message. The first broadcast message includes a PRACH parameter of the NR uplink resource. The first broadcast message further includes indication information (e.g., fourth indication information) that is used to indicate whether there is another radio resource configuration).

As per claim 4, the combination of Suzuki, CN and Liu disclose the method of claim 1.

Liu further disclose wherein the sending of the indication information to the terminal device comprises: sending, by the network device, a radio resource control (RRC) signaling to the terminal device, the RRC signaling comprising the indication information (see para. 0030, 0053, the first indication information is carried in radio resource control (RRC) signaling).

As per claim 5, the combination of Suzuki, CN and Liu disclose the method of claim 1.

Suzuki further disclose wherein the sending of the indication information to the terminal device comprises: sending, by the network device, a physical downlink control channel (PDCCH) order to the terminal device, wherein the PDCCH order comprises the indication information (see para. 0027, 0028, 

As per claim 6, claim 6 is rejected the same way as claim 1.

As per claim 7, claim 7 is rejected the same way as claim 3.

As per claim 8, claim 8 is rejected the same way as claim 4.
As per claim 9, claim 9 is rejected the same way as claim 5.

As per claim 10, claim 10 is rejected the same way as claim 1. Suzuki further disclose  A network device (see Fig.6, base station apparatus) for new radio (NR) comprising: a processor (see Fig.6, Higher Layer Processing Unit 101) including: a generating unit (see Fig.5, Higher Layer Processing Unit 101 interfacing with a control unit 107), and a transceiver (see Fig.6, Reception Processing Unit 109 and Transmission Processing Unit 111).

As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 4.
As per claim 13, claim 13 is rejected the same way as claim 5.

As per claim 14, claim 14 is rejected the same way as claim 1. Suzuki further disclose  A terminal device (see Fig.7, mobile station apparatus) for new radio (NR) comprising: a transceiver (see Fig.7, reception processing unit 205 and transmission processing unit 209); and a processor (Higher Layer Processing Unit 201).

As per claim 15, claim 15 is rejected the same way as claim 3.

As per claim 16, claim 16 is rejected the same way as claim 4.
As per claim 17, claim 17 is rejected the same way as claim 5.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469